Duckworth, Chief Justice.
1. In all actions respecting title to lands a prima facie case shall be made upon, .showing good record title for a period of forty years. Ga. L. 1953, Jan.-Eeb. Sess., p. 63.
2. The defendant in error, J. R. Miller, Inc., proved title by possession under color of title for more than seven years and also by a chain of deeds beginning in 1891 and 1882 and extending to the present, and while the evidence submitted by the plaintiffs in error, considering it most strongly in their favor, might have shown presci'iptive title to the land in question by possession for more than 20 years, thereby creating an issue of fact, the court, which was passing on both the law and the facts by consent of all parties, had ample evidence to support the verdict in favor of Miller.
3. While the plaintiffs in error amended their motion for new trial by adding one special ground containing 19 different subdivisions complaining of the allowance in evidence of the various deeds in the chain of title submitted by Miller, and alleging that they were improperly allowed in evidence over objection, we have examined each and every deed and find no reason why it should have been excluded, nor does counsel in his brief cite any authority in support of his position; and since a prima facie case was made showing title in Miller, the court did not err in returning the verdict in his favor, nor in overruling the motion for new trial as amended, since it is totally without merit.

Judgment affirmed.


All the Justices concur.